FILED
                            NOT FOR PUBLICATION                              MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANTOS LEONARDO ARANGO-                          No. 11-35730
ORTIZ,
                                                 D.C. No. 3:10-cv-00966-ST
              Petitioner - Appellant,

  v.                                             MEMORANDUM *

MARK NOOTH, Superintendent, Snake
River Correctional Institution,

              Respondent - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted May 8, 2013
                                Portland, Oregon

Before: GOODWIN, REINHARDT, and HURWITZ, Circuit Judges.

       Santos Leonardo Arango-Ortiz seeks a writ of habeas corpus, alleging that

he received constitutionally ineffective assistance of counsel that rendered his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.



                                          1
guilty plea involuntary. Strickland v. Washington, 466 U.S. 668 (1984); Hill v.

Lockhart, 474 U.S. 52, 59 (1985). The district court denied the writ. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The state post-conviction court rejected Arango-Ortiz’s claim because he

was not a credible witness. Because an adverse credibility finding is dispositive of

the Strickland claim, Arango-Ortiz may not be granted habeas relief unless he can

overcome this finding through an “intrinsic” challenge under 28 U.S.C.

§ 2254(d)(2) or an “extrinsic” challenge under 28 U.S.C. § 2254(e)(1). See Taylor

v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004). In his intrinsic challenge,

Arango-Ortiz argues that the state court’s fact-finding procedure was defective,

citing cases in which this court suggested that resolving a credibility contest

without hearing live testimony was defective. Nunes v. Mueller, 350 F.3d 1045

(9th Cir. 2003); Hibbler v. Benedetti, 693 F.3d 1140, 1147-48 (9th Cir. 2012)

(citing Earp v. Ornoski, 431 F.3d 1158, 1169-70 & n.8 (9th Cir. 2005)). Here,

however, Arango-Ortiz was permitted to testify, and it was on the basis of his live

testimony that the state court found his allegations not credible. Sophanthavong v.

Palmateer, 378 F.3d 859, 867 (9th Cir. 2004). Nor can Arango-Ortiz prevail on his

extrinsic challenge, as he has failed to present “clear and convincing proof that the




                                           2
state-court finding is in error.” Taylor, 366 F.3d at 1000. Accordingly, he may not

be granted habeas relief.




      AFFIRMED.




                                         3